                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


 Benjamin Todd,                                    Case No. 3:20 CV 1374

                                Plaintiff,         ORDER ADOPTING
                                                   REPORT AND RECOMMENDATION
                 -vs-
                                                   JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                                Defendant.




        Plaintiff Benjamin Todd applied for Social Security disability benefits in 2018 (Doc. 12 at 1).

After denials at all stages of the administrative process, he filed a Complaint in this Court (Doc. 1).

The Complaint seeks judicial review of the Commissioner’s determination that Todd is not entitled

to benefits (id. at 1–2).

        The case was automatically referred to Magistrate Judge Thomas Parker under Local Civil

Rule 72.2(b)(1) (Non-Doc. Entry 6/23/2020). He then issued a Report and Recommendation

(“R&R”) which recommends the case be remanded for further administrative proceedings. As

outlined in the R&R, the Administrative Law Judge relied on improper reasoning, gave inadequate

explanations, and “failed to build an accurate and logical bridge between the evidence and his

conclusion that [the] opinion[s] [were] substantially inconsistent with the medical record” (Doc. 15

at 13–17).
       The Commissioner does not object to this conclusion (Doc. 16). Having reviewed the R&R,

this Court adopts it in its entirety. The Clerk shall reverse and remand this case for further

administrative proceedings consistent with this Order.

       IT IS SO ORDERED.

                                                         s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U. S. DISTRICT JUDGE

                                                     June 21, 2021




                                                 2
